Citation Nr: 1425300	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-44 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether clear and unmistakable error (CUE) is present in a November 2005 rating decision that denied service connection for breast cancer.

2.  Entitlement to an initial compensable disability rating (evaluation) for the period prior to January 4, 2008 for invasive ductal carcinoma of the left breast status post modified radical mastectomy with intermittent lymphedema (hereinafter "breast cancer and residuals").

3.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for scars associated with the service-connected invasive ductal carcinoma of the left breast status post modified radical mastectomy (hereinafter "breast cancer scars").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1995 to August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from November 2006 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As discussed in detail below, the Board finds that the November 14, 2006 rating decision is clearly and unmistakably erroneous; therefore, the November 2006 rating decision should be reversed, resulting in a grant of service connection for breast cancer, effective from December 19, 2005, the date of receipt of the Veteran's initial claim for service connection for breast cancer.  Due to this error, pursuant to a July 2008 rating decision, the RO assigned an initial 50 percent disability rating from January 14, 2008.  Pursuant to the CUE decision below, the resulting grant of service connection is effective from December 19, 2005 (the initial date of claim); therefore, the initial evaluation of 50 percent assigned by the RO only from January 15, 2008 does not adequately reflect the distinct time periods where the service-connected breast cancer and residuals exhibited symptoms or findings to warrant different ratings.  As such, the Board finds that the Veteran is entitled to a 100 percent disability rating for the initial rating period from December 19, 2005 to February 1, 2007 (six months after the cessation of therapeutic treatment for the service-connected breast cancer) and a 50 percent disability rating from February 1, 2007.

In April 2014, the Veteran testified at a Board hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to a separate compensable disability rating for breast cancer scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim seeking service connection for breast cancer was received by VA on December 19, 2005.

2.  A November 14, 2006 rating decision denied service connection for breast cancer.

3.  The November 14, 2006 rating decision was not based on all the evidence then of record and contained legal error in assignment of probative value to evidence so as to not constitute a reasonable exercise of rating judgment; but for the factual and legal error, the outcome would have been manifestly different and service connection for breast cancer would have been granted, effective from December 19, 2005.

4.  The Veteran was diagnosed with poorly differentiated invasive ductal carcinoma of the left breast (left breast cancer) in December 2005 and was treated with chemotherapy, radical mastectomy resulting in removal of the entire left breast, axillar and sentinel lymph node excision, and radiation therapy through July 2006.




CONCLUSIONS OF LAW

1.  The November 14, 2006 rating decision to deny service connection for breast cancer was clearly and unmistakably erroneous, and should be reversed. 38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 100 percent disability rating for the period from December 19, 2005 to February 1, 2007 for breast cancer and residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7627 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 50 percent disability rating, but no higher, for the rating period from February 1, 2007 for breast cancer residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7626 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA duties to notify or assist will take place regarding the CUE issue.  Further, the Board is granting the full benefit sought on appeal with regard to the initial rating issue decided herein; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Clear and Unmistakable Error in a November 2006 Rating Decision

The Veteran alleges clear and unmistakable error (CUE) in a prior November 14, 2006 rating decision which denied service connection for breast cancer.  The contention is that this rating decision failed to account for favorable evidence of record, incorrectly stating that there was no medical evidence showing that a lump in the left breast in service was related to the current breast cancer.  At the April 2014 Board hearing, the Veteran testified that she submitted a private positive medical nexus opinion in February 2006, prior to the November 2006 rating decision.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The U.S. Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

In the present case, the Veteran alleges CUE in a prior November 2006 rating decision which denied service connection for breast cancer.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Specifically, 38 C.F.R. § 3.303(a) provided then, as now, that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a) (2006).

Evidence of record at the time of the November 2006 rating decision included service treatment records, post-service private treatment records, and a February 2006 private medical opinion from Dr. B.A.  At the time of the November 2006 rating decision, service treatment records confirmed that the Veteran had a mobile, soft cyst on the Veteran's left breast in May 1995.  The cyst was noted again in the left breast in a September 1995 service treatment record, and a mammogram was performed which revealed no mammographic evidence of malignancy.  A January 2000 service treatment record noted that the Veteran had a small left breast nodule that was clinically benign.

On December 19, 2005, VA received a claim from the Veteran seeking service connection for breast cancer.  In a February 2006 written statement, the Veteran contended that the lump in her left breast that was finally diagnosed as cancerous in December 2005 was the same lump she started complaining about in service in 1995.  

In February 2006, VA also received a private medical opinion, authored by Dr. B.A.  Dr. B.A. noted that the Veteran had been diagnosed with ductal carcinoma of the left breast in December 2005, was currently undergoing chemotherapy, and was scheduled for a mastectomy with ancillary dissection.  Dr. B.A. indicated that she had received some of the Veteran's service treatment records, noting that the Veteran had presented multiple times in 1995 complaining of a lump in her left breast.  Dr. B.A. opined that the Veteran's current cancerous mass is in the same location as the lump she complained of in 1995.  Dr. B.A. indicated that a determination as to whether this was the same mass could be delineated better by a radiologist through comparison of both mammograms and ultrasounds.    

In October 2006, prior to the November 2006 rating decision, the Veteran was scheduled for a VA examination, the notification of which was sent to the wrong address.  The RO had previously sent the initial VCAA notification to the same incorrect address in January 2006 and subsequently resent the VCAA notification letter to the Veteran's current address in February 2006.  The October 2006 letter notifying the Veteran of the scheduled VA examination was sent to the same incorrect address as the January 2006 VCAA notification letter and no corrective notice was sent. 

After considering the Veteran's contentions and the evidence of record at the time of the November 2006 rating decision, the Board finds clear error in the November 2006 rating decision rationale.  The rating decision states that there was no medical evidence showing that a lump in the Veteran's left breast in service was related to her current breast cancer; however, this statement is erroneous because the Veteran had contended that the left breast lump which was diagnosed as cancerous in December 2005 was the same mass she had in service in 1995.  

While the Veteran, as a lay person, is not competent to diagnosis herself with cancer, she is competent to testify regarding such observable symptomatology as the location of a mass in her left breast.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's assertions about the constant location of her left breast lump are both competent and credible as they are consistent with service treatment records and post-service private treatment records.  

Further, the February 2006 opinion from Dr. B.A. clearly states that the Veteran's current cancerous mass is in the same location as the lump she complained of in 1995.  A necessary reference from Dr. B.A.'s opinion is that the Veteran's current breast cancer is related to the in-service left breast lump; therefore, within the November 2006 rating decision, the VA adjudicator misstated a material fact (that there was no medical evidence of nexus), an error which manifestly affected the outcome of the claim.

Based on the above, at the time of the November 2006 rating decision, and pursuant to 38 C.F.R. § 3.303(a), the evidence was sufficient to at least place in equipoise the issue of granting direct service connection for breast cancer based on an in-service left breast lump, current diagnosis of breast cancer, and the private nexus opinion from Dr. B.A.  Had the RO in its November 2006 rating decision, not overlooked the February 2006 private medical opinion and the Veteran's lay contentions, and properly assigned the probative value of such evidence, which at that time was at least in equipoise, proper application of the regulatory doctrine at 38 C.F.R. § 3.102 of resolving reasonable doubt in a claimant's favor would have mandated that VA award service connection for breast cancer in November 2006, effective from the date of claim on December 19, 2005.  Consequently, the November 14, 2006 rating decision erred in its denial of service connection for breast cancer.  

But for the November 2006 rating decision's evidentiary and legal errors, the outcome in the November 14, 2006 rating decision would have been a grant of service connection for breast cancer based on the theory of direct service connection under 38 C.F.R. § 3.303(a).  The Board finds that the November 14, 2006 rating decision is clearly and unmistakably erroneous; therefore, the November 2006 rating decision should be reversed, resulting in a grant of service connection for breast cancer, effective from December 19, 2005, the date of receipt of the Veteran's claim for service connection for breast cancer.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Initial Ratings for Breast Cancer and Residuals prior to July 24, 2008

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered whether a staged rating is warranted and assigned a staged rating of 100 percent from December 19, 2005 to February 1, 2007 and a 50 percent rating from February 1, 2007.

On appeal to the Board, the Veteran is in receipt of a 50 percent disability rating for the initial rating period from January 14, 2008 under Diagnostic Code 7626 for a radical mastectomy of the left breast (as noted above an initial disability rating has not yet been assigned for the rating period prior to January 14, 2008).  Under Diagnostic Code 7626, a noncompensable rating is warranted following a wide local excision without significant alteration of size or form of one breast.  A 30 percent rating is warranted following simple mastectomy or wide local excision of one breast with significant alteration of size or form, and a 50 percent rating is warranted following simple mastectomy or wide local excision of both breasts.  A 40 percent rating is warranted following modified radical mastectomy of one breast, and a 60 percent rating is warranted for a modified radical mastectomy of both breasts.  A 50 percent rating is warranted following radical mastectomy of one breast, and an 80 percent rating is warranted for a radical mastectomy of both breasts. 38 C.F.R. § 4.116.

A radical mastectomy means removal of the entire breast, underlying pectoral muscles, and regional lymph nodes up to the coracoclavicular ligament.  A modified radical mastectomy means removal of the entire breast and axillary lymph nodes (in continuity with the breast) but the pectoral muscles are left intact.  A simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but the lymph nodes and muscles are left intact.  A wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue.  Id. Notes (1)-(4). 

Under Diagnostic Code 7627, a 100 percent rating is warranted for malignant neoplasms of the gynecological system or breast.  The Note to Diagnostic Code 7627 indicates that the 100 percent rating shall continue for six months beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  After six months after discontinuance of such treatment, the appropriate disability rating shall be determined by VA examination.  Id.

Applying these criteria for the facts of this case, the Board finds that, for the period from December 19, 2005 to February 1, 2007, the criteria for a 100 percent rating under Diagnostic Code 7627 have been met.  The evidence of record reflects that the Veteran was diagnosed with left breast ductal carcinoma in December 2005.  The private treatment records associated with the claims file reflect that the Veteran underwent chemotherapy from January to April 2006.  In May 2006, the Veteran underwent a left breast modified radical mastectomy with sentinel lymph node biopsy.  The May 2006 private treatment records reflect that a level 1 axillary dissection of the lymph nodes was carried out.  Private treatment records indicate that the Veteran underwent radiation therapy in association with the breast cancer treatment through July 2006.  The evidence of record reflects that the Veteran had active breast cancer at the time she filed her service connection claim in December 2005, and the therapeutic treatment for breast cancer ceased in July 2006; therefore, the Board finds that the criteria for a 100 percent disability rating from December 19, 2005 to February 1, 2007 (six months beyond cessation of therapeutic treatment) under Diagnostic Code 7627 for malignant neoplasm of the breast have been met.  38 C.F.R. § 4.116.

The Board further finds that, for the period from February 1, 2007, the criteria for a 50 percent disability rating under Diagnostic Code 7626 have been more nearly approximated.  The May 2006 private surgery report notes that the Veteran's lymphatic and sentinel lymph nodes were identified and harvested.  A level 1 axillary dissection was carried forth.  The surgery report notes that the left breast was dissected from the pectoralis major muscle.  At a February 2008 VA examination, the Veteran reported residuals of scarring, radiated skin damages, and occasional lymphedema in the left arm.  The February 2008 VA examination report notes that, during the May 2006 surgery, the breast cancer was found to be multi-focal with a second tumor in the lateral left breast and positive lymph node aspiration.  The June 2008 VA examination reports notes that the Veteran was diagnosed with breast cancer status post modified radicle mastectomy with axillary node excision, chemotherapy, and radiation.  At the June 2008 VA examination, the Veteran reported residuals secondary to treatment including skin discoloration from radiation therapy, abdominal gas, and certain food intolerance.

Based on the above, the Board finds that the Veteran's breast cancer residuals more closely approximate a radical mastectomy of the left breast with removal of the entire breast, underlying pectoral muscles, and regional lymph nodes; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 50 percent, but no higher, under Diagnostic Code 7626 is warranted for the period from February 1, 2007.  38 C.F.R. §§ 4.3, 4.7.

The Veteran has specifically indicated that she is satisfied with the 50 percent rating for residuals of breast cancer.  See Board hearing transcript p. 7.  The Veteran stated that, if the Board were to grant a 100 percent rating for the rating period during which she had active cancer and the regulatory period of convalescence, that would be a full grant of the benefit she seeks on appeal.  Id. p. 9-10.  In an August 2009 notice of disagreement, the Veteran contended that she should have been in receipt of a 100 percent disability rating from December 2005 through January 2007, which the Board has granted above.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the appeal, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The  Board finds that the Veteran's waiver of the remaining aspects of the appeal for a higher initial rating for the breast cancer residuals in excess of the 50 percent granted was knowing and intelligent, was made with representation and in the presence of the representative, and was supported by the Veteran's testimony and the evidence of record.    

Because a 100 percent rating for the period from December 19, 2005 to February 1, 2007 and a 50 percent rating from February 1, 2007 for breast cancer and residuals is granted, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed an initial rating in excess of 50 percent.  See 38 C.F.R. § 20.204 (2013) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any questions of an initial disability rating in excess of 50 percent for the period from February 1, 2007 are rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Further, the 50 percent disability rating assigned from February 1, 2007 for breast cancer residuals is the highest disability rating available for involvement of only one breast.  38 C.F.R. § 4.116, Diagnostic Code 7626.  The Veteran has not contended, and the evidence of record does not otherwise support, that she had a bilateral modified radical (warranting a 60 percent rating) or radical mastectomy (warranting an 80 percent rating) of both breasts.  Therefore, a higher initial disability rating in excess of 50 percent for the period from February 1, 2007 is not warranted under Diagnostic Code 7626.  38 C.F.R. § 4.116.

In summary, for the rating period from December 19, 2005 to February 1, 2007, a 100 percent rating for breast cancer under Diagnostic Code 7627 is warranted.  The Board further finds that for the rating period from February 1, 2007, a 50 percent rating, but no higher, for residuals of breast cancer under Diagnostic Code 7626 is warranted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the breast cancer and residuals for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's breast cancer and residuals are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's breast cancer and residuals has been characterized by treatment with chemotherapy, radical mastectomy of the left breast, axillar and sentinel lymph node excision, and radiation therapy.  The schedular rating criteria specifically provide ratings for malignant neoplasm of the breast (breast cancer) (Diagnostic Code 7627) and mastectomies (Diagnostic Code 7626).  In this case, comparing the Veteran's disability level and symptomatology of the breast cancer and residuals to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the breast cancer and residuals, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  The Veteran is in receipt of a 100 percent disability rating from December 19, 2005 to February 1, 2007; therefore, any claim for a TDIU during this period is rendered moot because a TDIU may only be assigned where the schedular rating is less than total.  38 C.F.R.        § 4.16(a).  See also Green v West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); see also Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim must be denied due to a lack of legal merit).  For the initial rating period after the 100 percent disability rating ended (from February 1, 2007 onward), the Veteran has not alleged, and the evidence does not otherwise support, unemployability due to the service-connected disabilities; therefore, the Board finds that Rice is inapplicable to the initial rating period from February 1, 2007. 


ORDER

As the November 14, 2006 rating decision contained clear and unmistakable error in the denial of service connection for breast cancer, the November 14, 2006 decision is reversed to reflect a grant of service connection for breast cancer, effective December 19, 2005.

An initial disability rating for invasive ductal carcinoma of the left breast status post modified radical mastectomy with intermittent lymphedema, of 100 percent for the period from December 19, 2005 to February 1, 2007, is granted; an initial rating of 50 percent, but no higher, for the period from February 1, 2007, is granted.


REMAND

Initial Rating for Breast Cancer Scars

The Veteran is service connected for invasive ductal carcinoma of the left breast status post modified radical mastectomy with residual scars and intermittent lymphedema; however, while this disability included the scars, the RO did not grant a separate compensable (at least 10 percent) rating for the scars.  The February 2008 VA examiner noted that the Veteran has four scars associated with the service-connected breast cancer residuals, one of which was tender.  The June 2008 VA examiner also noted that the Veteran had four scars but noted no tenderness or pain associated with any of the scars.  

Throughout the course of this appeal, the Veteran has not contended that the scars associated with her service-connected breast cancer residuals are tender or painful to palpation.  Although the relationship of the scars to surgery on the service-connected left breast cancer is apparent, it remains unclear whether any compensable evaluation may be warranted for such.  As such, remand is required for current findings reflecting the symptomatology attributable to the breast cancer scars.

Accordingly, the issue of entitlement to a separate compensable rating for breast cancer scars is REMANDED for the following action:  

1.  Schedule the Veteran for a VA scars examination.  The VA examiner should identify all scars associated with the service-connected left breast cancer and residuals.  The scars should be fully described with regard to size, intrinsic tenderness/pain, instability, and any functional impairment of the affected body part.  

2.  Then, readjudicate the appeal for higher (compensable) initial rating for breast cancer scars.  If the issue remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


